1

2

3

4                                UNITED STATES DISTRICT COURT
5                                       DISTRICT OF NEVADA
6
                                                    ***
7

8    JPMORGAN CHASE BANK, N.A.,                              Case No. 2:17-cv-00326-JCM-NJK
9                                           Plaintiff,                       ORDER
            v.
10
     SFR INVESTMENTS POOL 1, LLC, et al.,
11
                                        Defendants.
12

13          Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. SFR

14   Investments Pool 1, LLC et al., case number 2:17-cv-00326-JCM-NJK.

15          On February 2, 2017, plaintiff JPMorgan Chase Bank, N.A. (“Chase”) initiated this quiet

16   title action against defendants SFR Investments Pool 1, LLC, Antelope Homeowners’

17   Association (“Antelope”), Elizabeth Rocha, and Horatio Rocha. (ECF No. 1). On July 26, 2017,

18   the court ordered Chase to post security for costs in the amount of $500.00 in favor of Antelope

19   pursuant to NRS 18.130. (ECF No. 25). On July 31, 2017, Chase deposited $500.00 with the
20   court. (ECF No. 29).

21          On March 23, 2017, Chase filed a notice of voluntary dismissal as to Antelope. (ECF

22   No. 71). As Chase’s claims against Antelope are now concluded, the court will disburse to

23   Chase the $500 security bond plus interest.

24          Accordingly,

25          IT IS SO ORDERED.

26          DATED THIS 15th day of April 2019.
27
                                                               JAMES C. MAHAN
28                                                             UNITED STATES DISTRICT JUDGE

                                                         1
